Citation Nr: 1717546	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  07-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver condition as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in April 2016.  At that time, this matter was remanded to the RO to schedule a travel Board hearing.  The Board finds that there has been substantial compliance with the December 2015 remand directives and that the matter is now properly before the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2016.  A copy of the hearing transcript has been associated with the record.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran testified before at a June 2016 hearing that when he entered the service, he and other inductees were given inoculations with a jet injector "using the same needle."  The Veteran then stated that he left the service in 1970 and found out in 1971 that he had hepatitis C.  The Veteran stated that his liver condition "is secondary to the hepatitis."

Initially, the Board notes that service treatment records are silent for any complaints, diagnoses, or treatments of hepatitis or any other liver condition.  VA treatment records first show a diagnosis of Hepatitis B in June 1991 and alcoholic hepatitis in October 1995.  A VA treatment record listing the Veteran's then current health problems notes a diagnosis of hepatitis C with its onset in 1992.    

The Board notes that VA treatment records indicate the Veteran has had in-service and post-service problems with alcohol and intravenous (IV) drug abuse, and VA treatment records also note the Veteran has acknowledged sharing needles.

The Board notes that, despite the lack of any scientific evidence to document transmission of hepatitis C through jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13) (June 29, 2004).

Under these circumstances, an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current hepatitis C, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment 
records from July 2016 forward.  All records obtained must be associated with the claims file.


2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination with an appropriate physician to determine the nature and etiology of the Veteran's hepatitis C and any other liver condition.  The examiner should review the claims file and identify and consider each of the Veteran's risk factors for acquiring hepatitis C in active service.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hepatitis C had its clinical onset during active service or is related to any in-service disease, event, or injury.  If it is deemed to be at least as likely as not that such disability is so related, if at all possible, the examiner should indicate the most likely cause of such relationship.  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed liver condition is caused or aggravated by the Veteran's hepatitis C.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


3.  After completing the requested actions, and any 
additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




